                          Case 19-50059-KKS        Doc 5    Filed 05/01/19      Page 1 of 1
Form defntc (Rev. 4/15)

                                     UNITED STATES BANKRUPTCY COURT
                                            Northern District of Florida
                                              Panama City Division

In Re: Donald Thomas Janovyak                                     Bankruptcy Case No.: 19−50059−KKS
       aka Donald T. Janovyak Jr.
       SSN/ITIN: xxx−xx−1469
        Debtor
                                                                  Chapter: 7
                                                                  Judge: Karen K. Specie


                                          CLERK'S DEFICIENCY NOTICE



    NOTICE IS GIVEN THAT you have failed to file and/or have not properly filed the following document(s)
required by the court:

         Attorney Disclosure Statement due 05/14/2019
         Emp Inc Rcds / Stmt No Emp Inc due 05/14/2019
         Stmt Curr Monthly Inc (122A−1) due 05/14/2019
         Schedule A/B due 05/14/2019
         Schedule C due 05/14/2019
         Schedule D due 05/14/2019
         Schedule E/F due 05/14/2019
         Schedule G due 05/14/2019
         Schedule H due 05/14/2019
         Schedule I due 05/14/2019
         Schedule J due 05/14/2019
         Statement of Financial Affairs due 05/14/2019
         Statement of Intent due 05/14/2019
         Summary of Schedules due 05/14/2019

    Please cure the above stated deficiencies by submitting the documents within the deadlines indicated for each
document. All documents or amendments must be executed and acknowledged by the debtor and attorney of record.
Failure to file all required documents, complete with signatures and/or declarations, may result in your case being
dismissed.

Dated: May 1, 2019                                         FOR THE COURT
                                                           Traci E. Abrams, Clerk of Court
                                                           110 E. Park Ave., Ste. 100
                                                           Tallahassee, FL 32301


Service: by the Court to all Parties in Interest
